Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 3, 5-6, 9-13, 15, 18-23, 41 are pending in the instant application.  Claims 1-2, 4, 7-8, 14, 16-17, 24-40 have been canceled and claims 10-12 and 18-20 have been withdrawn.  This action is written in response to applicant’s correspondence submitted 10/20/21. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.
Claims 3, 5-6, 9, 13, 15, 21-23 and 41 are under examination.  

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5-6, 9, 13, 15, 21-23 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The amendment to the claims with the recitation of ceasing administration of the platinum based cancer therapeutic agent to the patient and administering a therapeutic agent to the patent for treating ovarian cancer that is not a platinum based cancer therapeutic agent when the amount of ERCC1 isoform 3 mRNA detected in the liquid sample or the tissue sample obtained from the patient exceeds a predetermined value is not supported by the disclosure and raises the issue of new matter.  While the specification states there is a need for further characterization of CTC in order to identify markers which are present in CTC and may give useful information about the success of a therapy where a future therapy can be individually adjusted (see pg. 1) the specification does not teach ceasing administration of platinum based therapy or administering a therapeutic agent to the patient for treating ovarian cancer that is not a platinum based cancer therapeutic.  The specification teaches in the background information that 20% of patients already have developed a resistance against platinum based therapeutics and no longer benefit from these therapeutics (see pg. 2).  The specification teaches that ERCC1 isoform 3 correlates with resistance to therapeutic agents like platinum-based therapeutic agents (see pg. 3).  The specification teaches a method for diagnosing resistance against a therapeutic agent but does not teach a method for administering alternative therapy (see pg. 3-4).  The specification teaches the therapeutic agent may be a cancer therapeutic agent selected from the group comprising platinum based cancer therapeutic, radiation based cancer therapeutic agent and DNA destructive cancer therapeutic agents, thus the specification appears to be providing support for cancer therapeutics for resistance.  The specification does not teach that the cancer therapeutic agents are alternative therapies to resistance to platinum based therapeutics and in fact and listed together with the platinum based therapeutic for resistance.  The working examples provide 143 ovarian cancer patients that received surgery followed by platinum based chemotherapy.  The working example provide analysis of ERCC1 isoform 3 for platinum based chemotherapy resistance but does not provide support for administering a therapeutic agent that is not platinum based.  The specification does not disclose ceasing administration of platinum based therapeutic agent and administering a therapeutic agent to the patient for treating ovarian cancer that is not a platinum based cancer therapeutic.  Additionally applicant has not pointed out where the amended claim has support nor does there appear to be a written description of the claim limitation of “ceasing administration of platinum based therapeutic agent” and “administering a therapeutic agent to the patient for treating ovarian cancer that is not a platinum based cancer therapeutic” in the application as filed.

Maintained Rejections
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 3, 5-6, 9, 13, 15, 21-23 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that includes a mental process.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea are not significantly more.  This rejection was previously presented and rewritten to address the amendment to the claims. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 3 and 24, the claims are drawn to methods for treating a patient whom a platinum-based cancer therapeutic agent has been administered (claim 3) by detecting the amount of ERCC1 isoform 3 mRNA in a sample obtained from the patient and adjusting the patients future therapy by ceasing administration of the platinum based cancer therapeutic agent to the patient and administering a therapeutic agent to the patient for treating ovarian cancer that is not a platinum based cancer therapeutic agent when the amount of EERC1 isoform 3 mRNA detected in the liquid sample or the tissue sample obtained from the patient exceeds a predetermined value (claim 3). The claims recite the abstract idea of “adjusting future therapy” when the measured amount is determined in the comparing step to be above the predetermined value (claim 3).   The claim requires the analysis and mental comparison of ERCC1 isoform 3 mRNA to a predetermined value.  The claim does not require how this is performed and one may analyze the amount of ERCC1 isoform by comparing to predetermined value and mentally concluding the amount exceeds or does not exceed the predetermined value.   The step of adjusting the patients future therapy to a treatment that does not include administering in claim 3 encompasses a mental process as this step can include merely to verbal or written guidance on the next step without administering any additional therapy which are mental processes.  Claim 3 is a conditional step and the administering a therapeutic agent only occurs if the amount of ERCC1 isoform 3 mRNA detected exceeds a predetermined value.  
	These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exception in manner that imposes a meaningful limit on the judicial exception.  The recitation measuring an amount of ERCC1 isoform 3 mRNA in a liquid or tissue sample obtained from the patient is performed to gather data for the mental analysis step and while the preamble of claim 3 requires the subject has been treated with platinum based therapeutic this treatment is performed in order to gather data for the mental analysis step and is a necessary precursor for all uses of the recited exception and is therefore an extra-solution activity and does not integrate the judicial exception into a practical application.                 
	The steps of “adjusting the patients future therapy” and  “administering a therapeutic agent to the patient for treating ovarian cancer that is not a platinum based cancer therapeutic agent” are conditional occurring only when the amount of ERRC1 isoform 3 mRNA exceed some undefined predetermined value.  Additionally the treatment limitations do not appear to have a significant relationship to the exception.  The claims do not set forth how a predetermined value is related to the treatment or exceeding a predetermined value and the claims are not limited in step (a) to determining mRNA levels that are above a predetermined value. For these reasons and because the administering step is conditional it does not integrate the judicial exceptions into a practical application.  
	 Besides the abstract comparing step, the dependent claims set forth steps of  lysing isolated circulating tumor cells and measuring ERCC1 isoform 3, measuring by RT-PCR, LCR, NASMA, hybridization and restriction enzyme fragments and analysis, comparing to another marker for cells of epithelial, mesenchymal, or stem cell phenotype, limiting the therapeutic agent and cancer type, limiting the sample type.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
 Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
Obtaining a biological sample, including specific samples of circulating tumor cells in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.  Additional steps of performing specific assays for measuring mRNA are well-understood, routine, and conventional activities.  Additionally limitations of therapeutic agents, cancer limitation and comparing steps further limit the judicial exceptions within the claim. The steps are recited at such a high level of generality that they amount to insignificant presolution activity, necessary steps for data gathering for anyone who wishes to carry out the required comparing step.  The measuring the ERCC1 isoform 3 mRNA step merely instructs a scientist to use well established, routine and conventional expression analysis techniques to gather data necessary for the comparing.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine of transformation of particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g. the routine and conventional techniques of measuring mRNA levels employing the conventional step of amplifying with primers and using one of a list of conventional techniques for assessing expression, for example.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention. For example, Friboulet (2013) teaches measuring ERCC1 isoform 3 (See figure 1).   Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps does not automatically confer eligibility on a claim directed to an abstract idea.  
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract identifying step using widely used conventional techniques.  
Additionally, the method claims does not result in an inventive concept that transforms the natural phenomenon of the association of mRNA amounts of ERCC1 isoform 3 with therapeutic resistance, and the rejected claims as a whole are not significantly more than the judicial exception upon which they are based.  In the instant case, the rejected claims require only the steps of gathering data related to measuring mRNA of ERCC1 isoform3, and then making a diagnosis or determination based on the measuring amount compared to a predetermined value or to another marker.  Additional elements related to the nature of the sample are not steps that amount to significantly more that the judicial exception.  The claim limitations are general data gathering and analysis methods, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite.  The steps do nothing more than spell out what practitioners already knew—how to detect and analyze mRNA using routine, ordinary techniques.  Nothing is added by identifying the steps to be used in making the detection because those detection techniques were the well-understood, routine, and conventional techniques that a scientist would have thought of when instructed to detect methylation.  Thus, the claim as a whole does not amount to significantly more than the exception itself.   
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection and asserts the claims have been amended to recite a specific detection step and a specific treatment step for a patient with ovarian cancer once the amount of ERCC1 isoform 3 mRNA detected exceeds a predetermined value.  The response asserts these are affirmative steps and not mental steps including a specific treatment protocol. This response has been reviewed but not found persuasive.  The treatment step is conditional and only occurs when the ERCC1 isoform 3 mRNA detected exceed a predetermined value.  Additionally the claim encompasses a mental analysis of comparing the ERCC1 isoform 3 mRNA value to a predetermined value to determine if the amount detected exceeds a predetermined value, as such the step encompasses a mental comparison of data, ERCC1 isoform 3 mRNA level to a predetermined value which is an abstract idea and the judicial exception is not integrated because the treatment step is conditional.  For these reasons and reasons of record this rejection is maintained. 
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-6, 8-9, 13, 15, 17, 21-28, 32-34, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. (AACR; Cancer Res 2013;73(8 Suppl):Abstract nr 1450, pp 1-5) in view of Li (Oncogene, 2012, 31, p. 2412-2422) and Friboulet (AACR 102nd Annual Meeting 2011, Cellular and Molecular Biology, Abstract 3895, pp. 1-5).  This rejection as previously presented and rewritten below. 
Kuhlmann teaches obtaining blood samples for circulating tumor cells before and after chemotherapy with carboplatin by mRNA isolation and gene expression analysis by reverse transcription and multiplex RT-PCR for EpCAM and ERCC1 in patients with ovarian cancer (claims 5-6, 8, 17, 25-28, 34).  Kuhlman teaches RT-PCR of EpCAM and ERCC1 and cut-off values of transcripts (claims 13, 15, 23, 28, 32-34, 40).  Kuhlmann teaches ERCC1 might sever as a valuable biomarker for monitoring disease for possible change in treatment. Kuhlmann does not teach analysis of ERCC1 isoform 3.
Li teaches cells become resistant through enhanced ability to remove DNA adducts and teaches elevated expression of DNA repair genes.  Li teaches high ERCC1 expression is associated with inferior outcome following platinum-based chemotherapy in a number of solid tumors including ovarian and non-small cell lung cancer (see pg. 2413).  Li further teaches a larger transcript of ERCC1 is involved in cisplatin induction (see pg. 2417-2418). 
Friboulet teaches 5 isoforms of ERCC1 were detected at mRNA level both in cancer cell lines and patient tissues.  Friboulet teaches isoform 201 (isoform3) was observed in all tumor tissues compared to normal counterparts (see results).  Friboulet teaches isoform 201 is unable to remove cisplatin adducts and teaches that DNA adduct repair efficiency is directly correlated with chemosensitivity (see results).  
Given the prior art teaches ERCC1 expression is associated with platinum based chemotherapy resistance, teaches ERCC1 isoforms in tumor samples and detection of ERCC1 transcripts in circulating tumor cells, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include analysis of ERCC1 isoforms in circulating tumor cells as taught by Kuhlmann because Kuhlmann teaches increased ERCC1 in circulating tumor cells from ovarian cancer and treatment with carboplatinum, Li teaches increased expression of ERCC1 in ovarian cancer is associated with platinum based resistance and teaches alternative transcripts associated with platinum based therapy resistance and Friboulet teaches isoform 201 is expressed in tumor cells and associated with chemosensitivity.  The skilled artisan would have been motivated to include analysis of circulating tumor cells of ERCC1 isoform 3, because Kuhlman teaches measuring ERCC1 transcripts in circulating tumor cells and teaches enrichment using EPCAM epithelial marker. Li teaches platinum based resistance in ovarian and lung cancer with increased ERCC1 expression and Friboulet teaches detection of ERCC1 isoform transcripts, including isoform 3 in tumor samples.  Additionally the skilled artisan would have a reasonable expectation of success that isoform 3 transcript  can be tested in additional cancer samples including circulating tumor cells from patients treated with platinum based chemotherapy because Kuhlman teaches analysis of ERCC1 transcript detecting in circulating tumor cells before and after chemotherapy treatment.  The skilled artisan would have further been motivated to include analysis of epithelial marker, EPCAM in the analysis of ERCC1 isoform 3 transcript in CTC because Kuhlman teaches enrichment and analysis of EPCAM in CTC for ERCC1 transcript and include analysis of EPCAM before or after ERCC1 analysis, as it would have been within the skill of the ordinary artisan to thereby optimize experimental conditions and maximize experimental results.  
Because the claim does not require a defined predetermined value and any arbitrary predetermined value can be used for ceasing administration of platinum-based cancer therapeutic agent, in performing the method of Kuhlam in view of Li and Friboulet the level of ERCC1 isoform 3 would not be measured to the extent it was above a predetermined value and therefore no other therapy would be administered. 
Response to Arguments
The response traverses the rejection on pages 7-9 of the remarks mailed 09/22/2022.  The response asserts that Kuhlman does not teach or suggest analysis of ERCC1 isoform 3.  The response asserts that Friboulet fails to teach the relationships between isoform 201 and resistance against a platinum-based cancer therapeutic agent.  The response asserts that Li and Friboulet teach that isoform 3 is not involved in development of resistance to therapeutic agents. The response asserts that Li is related to cisplatin and teaches removing DNA adducts is correlated to increased resistance against cisplatin and Friboulet teaches isoform 201 is unable to remove cisplatin adducts which suggests isoform 201 is not involved in the development of resistance to therapeutic agents.  Thus it would not have been obvious to ordinary skill in the art to utilize the level of ERCC1 isoform 3 mRNA in a sample as an index of determining whether to continue or treatment of a patient with platinum based therapeutic agent.  This response has been thoroughly reviewed but not found persuasive.  Initially the claims do not recite a specified or defined predetermined value and as such any level of ERCC1 isoform 3 mRNA can be used for adjusting the patients future therapy.  Because value can be used for a predetermined value and if expression of ERCC1 isoform is not detected in a sample then the patients future therapy would not be changed.  Additionally, increased ERCC1 expression is known to be associated with cisplatin resistance.  Neither Friboulet or Li teach away that other isoforms of ERCC1 would not be associated with cisplatin resistance. As addressed previously,  while Kuhlman states no association between clinically defined platinum resistant and ERCC1 positivity was observed, Kuhlmann teaches treatment with carboplatinum and concludes that implementing ERCC1 expression in CTC analysis of ovarian cancer patients may identify a subgroup of ovarian cancer patients with worse prognosis and ERCC1 might serve as a valuable biomarker for monitoring the disease to possibly change treatment in case of ERCC1 persistent CTC.  Kuhlmann teaches that ERCC1 expression in CTC is detected in ovarian cancer patients and teaches it might be a valuable biomarker for monitoring disease for possible change.  This teaching coupled with teaching in the art with regard to ERCC1 expression associated with platinum resistance, as taught by Li and Friboult teaches ERCC1 isoforms in cancer, it would have been obvious to the ordinary artisan to include analysis of ERCC1 isoforms in patients treated with platinum based therapeutic agents to determine platinum resistance as Li teaches ERCC1 is associated with platinum resistance and Frioboult discloses different ERCC1 isoforms measured.  Further it was known in the art, as taught by Li, that high ERCC1 expression has been associated with inferior outcome following platinum based chemotherapy including ovarian cancer and has been shown to enhance ERCC1 expression (see pg. 2413, 1st column).  The teaching of Kuhlmann does not teach away but provides additional suggestion, expectation and motivation to measure expression of isoforms of ERCC1 in CTC for platinum resistance because Kuhlmann teaches measuring ERCC1 in CTC in ovarian cancer and teaches ERCC1 might serve as a valuable biomarker for possible change in treatment, which provides motivation and suggestion and the teachings of Li and Frioboulet provide a reasonable expectation of success that expression levels of ERCC1 isoform 3 could be measured in CTC and would be indicative of platinum based chemotherapy resistance because Li teaches ERCC1 expression is elevated in ovarian cancer and platinum therapy resistance and Frioboult teaches detecting ERCC1 isoforms expression in cancer.  Therefore, as addressed in the rejection above, it would have been obvious to include analysis of ERCC1 isoforms in CTC as taught by Kuhlmann because Kuhlmann teaches increased ERCC1 in CTC in ovarian cancer and suggests ERCC1 may be a biomarker for initiating, changing or continuing therapy with a platinum based cancer in ovarian cancer, Li teaches increased expression of ERCC1 in ovarian cancer and teaches increased expression of ERCC1 is associated with platinum therapy based resistance, and Friboult teaches expression of ERCC1 includes isoforms of ERCC1 including isoform 3 in tumor cells and associated with chemosensitivity.  
The response asserts that as noted in the specification it has been a goal in the art to identify biomarkers that can be used to diagnose resistance to therapeutic agents.  The response asserts the prior art does not identify which proteins were suitable for such purposes and how they could be incorporated into treatment of ovarian cancer.  The response asserts that it was surprisingly found by the present inventors that the level of ERCC1 isoform 3 in a CTC correlates with resistant to platinum based therapeutic agents.  The response asserts that it was surprising because ERCC! Isoform 3 was not known to be involved in development of resistance to therapeutic agents.  The response points to European Patent that was issued, however as noted by applicant US patent laws differ from the patent laws in Europe and the European Patent are different than the present application and therefore this traversal is moot and not considered persuasive. The response asserts that applicant has discovered and put into practice a new method for treating patients with ovarian cancer to whom a platinum based cancer therapeutic agent is being administered.  This response has been reviewed but not found persuasive.   It is noted that the specification provides no unexpected results of isoform 3 of ERCC1 with cisplatin resistance.  Additionally the specification provides no methods of treating patients but only provides methods of diagnosing resistance to platinum therapy.  It was known in the art that high expression level of ERCC1 was associated with cisplatin resistance.  It was further known in the art that ERCC1 isoforms were present and detectable in tumor cells.  Therefore it would have been obvious to detect any isoform for cisplatin resistance because the prior art teaches ERCC1 expression is associated with platinum based chemotherapy resistance, teaches ERCC1 isoforms in tumor samples and detection of ERCC1 transcripts in circulating tumor cells, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include analysis of ERCC1 isoforms in circulating tumor cells as taught by Kuhlmann because Kuhlmann teaches increased ERCC1 in circulating tumor cells from ovarian cancer and treatment with carboplatinum, Li teaches increased expression of ERCC1 in ovarian cancer is associated with platinum based resistance and teaches alternative transcripts associated with platinum based therapy resistance and Friboulet teaches isoform 201 is expressed in tumor cells and associated with chemosensitivity.  In the instant case, measuring isoform 3 of ERCC1 in CTC in ovarian cancer is within the technical grasp of an ordinary artisan based on the teaching ERCC1 expression with platinum therapy resistance as taught by Kuhlmann and Li and detection of isoforms of ERCC1 as taught by Friboulet.  Therefore, absent secondary consideration such as evidence demonstrating unpredictability of other isoforms not associated with platinum therapy resistance in ovarian cancer, the ordinary artisan would have detected any isoform of ERCC1 for association of platinum therapy resistance in ovarian cancer.  This should not be construed as an invitation for providing evidence, see MPEP 716.01 regarding the timely submission of evidence.
For these reasons and reasons of record the rejection is maintained.   
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/W/F from 6-8am and 4pm-8pm and Th from 12-2pm and 4-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634